DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming for priority for the foreign application priority date is 03/12/2018. Certified copy being received.

Response to Amendment
The action is responsive to the applicant’s amendment filed on 04/28/2021. Claims 1-19 are remain pending. Applicant’s amendment to the drawing, specification, and claims 1, 7, and 15 have overcome the objections and rejections set forth in the non-final office action. However, applicant fails to address the rejection of 35 U.S.C 112(b) regarding claims 4 and 9 being unclear and indefinite. Thus the rejection of claims 4 and 9 still stand. Applicant’s amendment and argument to claims 1, 7, and 15 are persuasive, however upon reconsideration, a new rejection has been made for the independent claims 1, 7, and 15. See rejection under 35 U.S.C 103 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

	Regarding claim 4 and 9, recites the circuit is configured for 2 modes: a normal mode is operating the L-tap filter without zero inserted coefficients, a zero inserted mode is operating the M-tap filter in the non-zero coefficient sequence. The claim is unclear and indefinite because the second mode is zero inserted mode, but repurposed the zero inserted coefficient to non-zero coefficient, which is the same as the normal mode, where operation without zero-inserted coefficients.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2011/0069767 A1) in view of Wang (US 2002/0049798) and Hausman (US 5262974).

The system claim 7-14 are addressed before the system claim 1-6, and the method claim 15-19.

Regarding claim 7, Zhu teaches the system for use in a system for radio frequency (RF) communication of an RF signal including a target frequency band, the system including a transmit (TX) end, and receive (RX) end, the circuit, comprising:   an interface coupled to receive15PATENTTI-78454 a signal with a signal bandwidth that includes the target band and a secondary band, the secondary band having a signal power that is lower than a signal power of the target band (Zhu, figure 2 shows transceiver 200 receives the signal 202 and 204, [0017] discloses the system of zero intermediate frequency (ZIF) based transceivers, and ZIF does not include IF filter, thus, it covers all signal including target band and secondary band); 
At one of the TX end and the RX end, an analog signal chain and a digital signal chain, the analog signal chain to operate on an analog signal based on the signal, and the digital signal chain to operate on a digital signal based on the signal (Zhu, figure 2, tuner as the analog chain, the digital baseband processor 276 as the digital chai. Top half of figure 2 is the transmitter (TX), bottom half is the receiver (RX)): 
The analog signal chain including analog circuitry that introduces analog signal impairments to the analog signal within the target band and the secondary band, the signal impairments being frequency dependent (Zhu, [0002] ZIF tuners may introduce imbalance between in-phase and quadrature phase (IQ) paths. IQ imbalance may arise from current leakage, characteristics, and differences between circuit components in I and Q paths. IQ imbalance may include frequency dependent IQ imbalance arising from low pass filters of a ZIF tuner),
The digital signal chain including corrector circuitry to filter the digital signal to correct the analog signal impairments, and to generate a filtered digital signal (Zhu, [0029] figure 3, the dependent IQ imbalance can be compensated with a digital equalizer 314 and the pre equalizer 310, [0049, 0059] the equalizer 314 and pre equalizer 310 may include one or more of a FIR filter), and 
Zhu, figure 2, the interface between the tuner and the digital baseband processor for TX is the DACs, 230/232 and for RX is the ADCs, 234/236); and 
Zhu also teaches the corrector circuitry that includes use of an adaptive FIR filter, where the coefficients can be computed adaptively and calibrated. However, Zhu does not explicitly discloses the use of a configurable zero inserted FIR filter.
Hausman teaches an L-tap FIR (finite impulse response) filter, with a number L filter tap elements (L=0, 1, 2. . . (L-1)), each with an assigned coefficient from a defined coefficient sequence (Hausman, figure 2C [i.e. L-tap filter] shows an multiple taps FIR filter that includes multiple tap filter receives input from filter coefficients sequence);
the L-tap FIR filter configurable as an M-tap FIR filter with a nonzero coefficient sequence in which each of the L filter tap elements is assigned a non-zero coefficient, the M-tap FIR filter having an effective length of M = 2L nonzero coefficients (Hausman, column 5, line 30-44, table I indicates the different mode that the programmable FIR filter can be operated, including FIR filter implementation of figure 2C [i.e. L-tap filter] having the maximum number of filter taps is 24 in mode SDI, and in mode SSI, which is the implementation of figure 2B indicates that the maximum number of filters tap is 48).
Hausman also teaches FIR filter configurable with zero insertion coefficient sequence as shown in figure 1a element 12.
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention modify Zhu’s system using Hausman’s digital filter for signal distortion. This modification would have been obvious because Zhu suggest using a programmable FIR filter in paragraphs [0049, 0050, 0059] and one of ordinary skills in the art would select Hausman’s filter because it provides the flexibility of having a filter that can be configured and perform different mode, in addition, implementation of figure 2b provide (Hausman column 4 line 49-56)
As modified, the combined system of Zhu in view of Hausman discloses a circuit for use in a system for RF signal that include an L-tap FIR filter that can be reconfigured as M-tap FIR filter with a nonzero coefficient sequence in which each of the L filter tap elements is assigned a non-zero coefficient, the M-tap FIR filter having an effective length of M = 2L nonzero coefficients.
The combined system of Zhu in view of Hausman does not teach the L-tap FIR filter configurable with a defined zero-insertion coefficient sequence of a repeating sub-sequence of a nonzero coefficient followed by one or more zero-inserted coefficients, with a number                         
                            
                                
                                    N
                                
                                
                                    j
                                
                            
                        
                     of nonzero coefficients, and a number                         
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                     of zero-inserted coefficients, so that                         
                            
                                
                                    L
                                    =
                                    N
                                
                                
                                    j
                                
                            
                            +
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                    
However, Wang teaches the L-tap FIR filter configurable with a defined zero-insertion coefficient sequence of a repeating sub-sequence of a nonzero coefficient followed by one or more zero-inserted coefficients, with a number                         
                            
                                
                                    N
                                
                                
                                    j
                                
                            
                        
                     of nonzero coefficients, and a number                         
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                     of zero-inserted coefficients, so that                         
                            
                                
                                    L
                                    =
                                    N
                                
                                
                                    j
                                
                            
                            +
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                     (Wang, [0006] the factor of interpolation can be adjusted by coefficient M, and M can be arbitrary, the FIR is able to interpolator or up-sample the input signal by 2, which means that 1 zero is inserted between adjacent input samples); and 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Zhu in view of Hausman to use Wang’s method of performing zero insertion based on the factor of interpolation coefficient M. This modification would have been obvious because the combined system of Zhu in view of Hausman teaches a programmable FIR filter that also perform zero insertion, but Wang’s zero insertion method allow the system to be more flexible when performing interpolation based on the factor coefficient M. In addition, doing so would allow the system to reduce the chip area by 

Regarding claim 8, the combined system of Zhu in view of Hausman and Wang discloses the invention as in the parent claim above, including wherein L is an even number, and the L-tap FIR filter is configured with Nj=L/2 coefficients in a sequence [0, 2, 4, . . . (L-2)], and Nk=L/2 coefficients in a K sequence [1, 3, 5, . . . (L-1)] assigned as zero-inserted coefficients (Hausman, column 5, table I indicates implementation of figure 2C has number of tap is 24, or even number. Wang, [0006] the factor of interpolation can be adjusted by coefficient M, and M can be arbitrary, the FIR is able to interpolator or up-sample the input signal by 2, which means that 1 zero is inserted between adjacent input samples).

Regarding claim 9, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the corrector circuitry is configured for operation in two modes: a normal mode, in which the corrector circuitry is configured for operation with the L-tap FIR filter without zero-inserted coefficients (Wang, [0006] the interpolation of M is an arbitrary, thus M can be 1, and then 0 zero is inserted between input sample, making it a tap FIR filter without zero-inserted coefficients);
a zero insertion mode, in which the corrector circuitry is configured for operation with the M-tap FIR filter configured with                         
                            
                                
                                    N
                                
                                
                                    j
                                
                            
                            +
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                    , coefficients in the non-zero coefficient sequence, the filter tap elements associated with the                         
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                    , zero-inserted coefficients repurposed with coefficients in the non-zero coefficient sequence (Zhu,[0050] the coefficients are updated continuously in response to difference signal, Wang [0006] the interpolation of M is an arbitrary, thus M can be 1, and then 0 zero is inserted between input sample, then the tap elements will be non-zero coefficients).

Regarding claim 10, the combined system of Zhu and Wang discloses the invention as in parent claim above, including a defined analog signal impairment power level that is between the signal power levels of the target band and the secondary band (Zhu, [0017], the system to calibrate I/Q imbalance in transceiver, including ZIF based transceiver), and wherein the L-tap filter is configurable with the selectively assigned coefficients (Wang, [0006] the coefficient of the FIR filter can be selectively assigned zero as the desired interpolation factor changes): to attenuate the analog signal impairments created by the analog signal target band to a power level that is below the defined signal impairment power level (Zhu, [0049] the coefficient of the equalizer 314 may be computed in one or more of a variety of techniques and can be computed adaptively and/or directly. Figure 3, the equalizer 314 is the in the RX digital baseband processor 280, [0034] the equalizer is used to compensate imbalance between transfer functions.); and 
To increase signal impairments created by the analog signal secondary band to a power level that is also below the defined impairment power level (Zhu, [0059] the coefficient of pre-equalizer 310 maybe computed in accordance with one or more of a variety of technique and can be computed adaptively. Figure 3, the pre-equalizer 310 is in the TX digital baseband processor 278. Pre-distort the signal to the transmit path).

Regarding claim 11, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the analog and digital signal chains each include I and Q signal paths; and the analog signal impairments are analog I and Q mismatch impairments in the analog I and Q signal paths, manifested in the frequency domain as signal images (Zhu, figure 2, the tuner and the DBP are each include I and Q signal paths, [0002] ZIF tuners may introduce imbalance between in-phase and quadrature phase (IQ) paths. IQ imbalance may arise from current leakage, characteristics, and differences between circuit components in I and Q paths. IQ imbalance may include frequency dependent IQ imbalance arising from low pass filters of a ZIF tuner).

Regarding claim 12, the combined system of Zhu and Wang discloses the invention as in parent claim above, including at the TX end, the corrector circuitry to pre-compensate the digital signal to correct the analog signal impairments introduced in a downstream analog signal chain (Zhu, [0033] figure 3, the module 302 includes a pre-equalizer to compensate for the IQ imbalance downstream as shown in figure 2); and
	At the RX end, the corrector circuitry to compensate the digital signal to correct the analog signal impairments introduced in an upstream analog signal chain (Zhu, [0034] figure 3, the module 306 include an equalizer 314 to compensate for the IQ imbalance upstream as shown in figure 2).

	Regarding claim 13, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the circuit is at the TX end, and wherein: the digital signal chain includes corrector circuitry; and the associated DPD expansion bands are secondary bands (Zhu, [0033] the pre-equalizer as the pre-distortion circuit. [0017], the system to calibrate I/Q imbalance in transceiver, including ZIF based transceiver. ZIF does not require a filter, thus it covers all signal).
	
	Regarding claim 14, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the interface circuitry comprises: at the TX end, a digital to analog converter; and at the RX end, an analog to digital converter (Zhu, figure 2, TX end uses DAC to convert digital to analog . RX end uses ADC to convert analog to digital).

Regarding claims 1, 3-5, the same teaching that are used for claims 7-10 can be applied equally to teach claim 1, 3-5, respectively. Claim 1 is directly to an interface and digital filter circuitry corresponding to the corrector circuitry of 7, thus they are rejected for the same reasons.
	
	Regarding claim 2, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the nonzero coefficient sequence is selected for filtering the signal in the target band (Wang, [0006] the input data can be interpolated by zero insertion between sample if the up-sample by factor of 2. only non-zero coefficient is selected for filtering).
	
	Regarding claim 6, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the selectively assigned coefficients are generated by one of off-line estimation, or on-line estimation (Zhu, [0037] the calibration of transceiver may include calibrating one or more coefficients of the pre-equalizer and coefficients of the equalizer, [0049, 0059] the coefficients of pre equalizer and equalizer can be computed adaptively).

	Regarding claim 15-19, they are method claims corresponding to the system claim 1-3 and 5-6, respectively, thus they are rejected for the same reasons 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/HUY DUONG/Examiner, Art Unit 4164                                                                                                                                                                                            

 /Aimee Li/Supervisory Patent Examiner, Art Unit 2183